DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 24 September 2020 has been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 13-18, drawn to a transformed microorganism, an expression construct for transforming the microorganism, and a method of transforming a microorganism with the construct.
Group II, claim(s) 9-12, 19 and 20, drawn to a method of using a microorganism to ferment pentose sugars.
Applicant’s election of Group II, Claims 9-12, 19 and 20, in the reply filed on 21 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 13-18 are withdrawn from consideration as being directed to a nonelected invention.  Claims 9-12, 19 and 20 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite in its recitation of “using the microorganism according to claim 1, the method comprising using the microorganism for the fermentation of pentose sugar(s)” because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  Claim 20 is rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhoeven et al. (Scientific Reports, 7(1): 12 April 2017 – see the IDS filed 24 September 2020) in view of UniProt Accession No. XYLA_THENN (published 28 July 2009).
Verhoeven et al. describe a mutant Saccharomyces cerevisiae for metabolizing xylose to ethanol (abstract; Figure 1).  The S. cerevisiae mutant is genetically modified to comprise expression cassettes which overexpress genes encoding xylulokinase (XKS1), transketolase 1 (TKL1), transketolase 2 (TKL2), transaldolase 1 (TAL1) and xylose isomerase from Piromyces (page 2 under “One-step construction of a xylose-utilizing Saccharomyces cerevisiae strain” and pages 7-8 under “Plasmid and strain construction”).
Verhoeven et al. do not describe the use of a S. cerevisiae mutant which overexpresses a gene encoding xylose isomerase derived from Thermotoga neapolitana.
UniProt Accession No. XYLA_THENN describes a xylose isomerase from Thermotoga neapolitana.
It would have been obvious to one of ordinary skill in the art to have overexpressed the xylose isomerase from Thermotoga neapolitana described by UniProt Accession No. XYLA-THENN in the mutant S. cerevisiae of Verhoeven et al. because it would have been the simple substitution of one known element for another to obtain predictable results.

Claims 9-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhoeven et al. (Scientific Reports, 7(1): 12 April 2017 – see the IDS filed 24 September 2020) in view of UniProt Accession No. XYLA_THENN (published 28 July 2009) and Brevnova et al. (US Publication No. 2013/0323822).

Brevnova et al. describe yeast strains which hydrolyze lignocellulose and metabolize xylose in media containing the hydrolyzed lignocellulose (abstract).
It would have been obvious to one of ordinary skill in the art to have included the genetic modifications described by Verhoeven/UniProt in the yeast strains of Brevnova et al. because it would provide for an improved yeast for metabolizing the xylose in the culture medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0017526 is the publication which corresponds to the present application.
US Publication Nos. 2019/0316111, 2014/0162312, 2014/0377813 and 2014/0186884 describe the fermentation of xylose to ethanol by microorganisms overexpressing xylulose kinase, transaldolase, transketolase and xylose isomerase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652